DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kurt Berger (Reg. No. 51,461) on 7/15/2022.

The application has been amended as follows: 
Claims:

	1. (Currently Amended) An image processing apparatus comprising:
	a memory configured to store a 3D model expressing a device, wherein the 3D model includes information indicating a position of a marker put on the device; and
	processing circuitry configured to
		determine a position of a feature point of the device in a first X-ray image that is acquired from one direction;
		generate a superimposed image in which the 3D model is superimposed on any one of the first X-ray image and a second X-ray image that is acquired later than the first X-ray image such that the position of the marker included in the 3D model matches with the position of the feature point determined in the first X-ray image, wherein the 3D model is 3D data used when manufacturing the device or other 3D data acquired by performing modeling by imaging the device from multiple angles; and
		superimpose the 3D model on any one of the first X-ray image and the second X-ray image at a position based on the determined position of the feature point,
wherein the processing circuitry is further configured to detect the feature point in the first X-ray image, thereby determining the position of the feature point, and detect information corresponding to a shape of a wire frame of the device in the first X-ray image as the feature point.
	
	17. (Currently Amended) An X-ray diagnostic apparatus comprising:
	a memory configured to store a 3D model expressing a device, wherein the 3D model includes information indicating a position of a marker put on the device; and
	processing circuitry configured to: 
		acquire a first X-ray image; 
		determine a position of a feature point of the device in the first X-ray image that is acquired from one direction; 
		generate a superimposed image in which  the 3D model expressing the device is superimposed on any one of the first X-ray image and a second X-ray image that is different from the first X-ray image such that the position of the marker included in the 3D model matches with the position of the feature point determined in the first X-ray image, wherein the 3D model is 3D data used when manufacturing the device or other 3D data acquired by performing modeling by imaging the device from multiple angles; and
		superimpose the 3D model on any one of the first X-ray image and the second X-ray image at a position based on the determined position of the feature point,
 wherein the processing circuitry is further configured to detect the feature point in the first X-ray image, thereby determining the position of the feature point, and detect information corresponding to a shape of a wire frame of the device in the first X-ray image as the feature point.

18. (Currently Amended) An image processing method comprising:
	storing a 3D model expressing a device in a memory, wherein the 3D model includes information indicating a position of a marker put on the device;
	determining a position of a feature point of the device in a first X-ray image that is acquired from one direction; and
	generating a superimposed image in which the 3D model is superimposed on any one of the first X-ray image and a second X-ray image that is acquired later than the first X-ray image at a position based on the feature point such that the position of the marker included in the 3D model matches with the position of the feature point determined in the first X-ray image, wherein the 3D model is 3D data used when manufacturing the device or other 3D data acquired by performing modeling by imaging the device from multiple angles,
wherein the method further comprises detecting the feature point in the first X-ray image, thereby determining the position of the feature point, and detecting information corresponding to a shape of a wire frame of the device in the first X-ray image as the feature point.

 (End of amendment)


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of made of record does not teach he combination of claimed elements “generating a superimposed image in which the 3D model is superimposed on any one of the first X-ray image and a second X-ray image that is acquired later than the first X-ray image at a position based on the feature point such that the position of the marker included in the 3D model matches with the position of the feature point determined in the first X-ray image, wherein the 3D model is 3D data used when manufacturing the device or other 3D data acquired by performing modeling by imaging the device from multiple angles, wherein the method further comprises detecting the feature point in the first X-ray image, thereby determining the position of the feature point, and detecting information corresponding to a shape of a wire frame of the device in the first X-ray image as the feature point” as recited in independent claim 1, independent claim 17 and independent claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flexman et al. US 20180008352 A1
Caluser US 20190000318 A1




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        7/15/2022